PCIJ_AB_41_CustomsRegime_LNC_NA_1931-07-20_ORD_01_AJ_01_FR.txt. gt

OPINION DISSIDENTE

Les soussignés,

Considérant que la question soumise à la Cour pour avis,
d’après ses termes mêmes, n’a trait qu'aux obligations inter-
nationales de l'Autriche envers les États signataires du Traité
de Saint-Germain et du Protocole n° I de Genève du 4 octobre
1922; que, dans ces conditions, l'Autriche est Partie au
différend à l’occasion duquel l’avis de la Cour est demandé,
tandis que Allemagne ne l’est pas;

Considérant que l'intervention de l'Allemagne dans la pré-
sente procédure, sur la base de l’article 73 du Règlement, ne
saurait lui attribuer la qualité de Partie au différend dont il
s’agit ; que, dès lors, la question de savoir si, l'Allemagne et
l'Autriche faisant cause commune, il y a lieu d’appliquer
l’article 31, alinéa 4, du Statut, ne se pose pas,

Sont d'avis:

Que l’Autriche avait le droit de désigner un juge conformé-
ment à l'alinéa 2 dudit article 31.

M. ADATCI.
ROSTWOROWSKI:
RAFAEL ALTAMIRA.
ANZILOTTI.

Wane CaunG-Hur.

(Signé)
( » )
(> )
fy» )
( )

»

58
